Exhibit 10.1

 

 



FORM OF

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”), is dated as of August 19, 2013,
between Samson Oil & Gas Limited, an Australian corporation (the “Company”) and
the Purchaser identified on the signature pages hereto (together with its
successors and assigns, “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an effective registration statement filed pursuant to the Securities
Act (as defined below), the Company desires to issue and sell to Purchaser, and
Purchaser desires to purchase from the Company, (i) Ordinary Shares (as defined
below), and (ii) Warrants (as defined below), in each case as more fully
described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

 

ARTICLE I
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement
the following terms have the meanings set forth in this Section 1.1:

 

“A$” means Australian dollars.

 

“American Depositary Shares” or “ADSs” shall mean the American Depositary Shares
equivalent to twenty (20) of the Company’s Ordinary Shares that are listed and
trade on the NYSE MKT under the trading symbol “SSN”.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person (as such terms are used in and construed under Rule 405 of the Securities
Act). With respect to Purchaser, any investment fund or managed account that is
managed on a discretionary basis by the same investment manager as Purchaser
will be deemed to be an Affiliate of Purchaser.

 

“Account Agent” shall have the meaning ascribed to such term in Section 2.1 of
this Agreement.

 

“Account Agreement” shall have the meaning ascribed to such term in Section 2.1
of this Agreement.

 

“Closing” means the closing of the Offering on the Closing Date pursuant to
Section 2.1 of this Agreement.

 



1

 

 

“Closing Date” means the date of this Agreement unless another date is mutually
agreed to by the parties.

 

“Commission” means the U.S. Securities and Exchange Commission.

 

“Depositary” shall have the meaning ascribed to such term in Section 2.2.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction (other than, in the case of the
Securities, restrictions provided in the Transaction Documents or as otherwise
agreed or imposed by Purchaser).

 

“Material Adverse Effect” means any material adverse effect on (a) the
enforceability of any Transaction Document or (b) the Company’s ability to
perform in any material respect its obligations under any Transaction Document,
other than any such effect that resulted primarily from (i) any change in the
United States or foreign economies or securities or financial markets in
general, (ii) any change that generally affects the oil and gas industry, or
(iii) any change arising in connection with natural disasters, hostilities, acts
of war, sabotage or terrorism or military actions.

 

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(l) of this Agreement.

 

“Offering” shall have the meaning ascribed to such term in Section 2.1 of this
Agreement.

 

“Ordinary Shares” means the Ordinary Shares of the Company, which trade on the
ASX under the symbol “SSN”, and any other class of securities into which such
securities may hereafter be reclassified or changed.

 

“Ordinary Share Equivalents” means any securities of the Company or the
Subsidiaries that would entitle the holder thereof, pursuant to the terms of
such securities, to acquire at any time Ordinary Shares, including, without
limitation, ADSs, any debt, preferred stock, rights, options, warrants or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, Ordinary Shares.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Press Release” shall have the meaning ascribed to such term in Section 4.4 of
this Agreement.

 

“Proceeding” means any civil or criminal action, claim, suit, arbitration,
investigation or proceeding.

 



2

 

 

“Prospectus” means the base prospectus filed with the Registration Statement.

 

“Prospectus Supplement” means the prospectus supplement to the Prospectus
complying with Rule 424(b) of the Securities Act that is filed and delivered by
the Company to Purchaser prior to the execution and delivery of this Agreement,
including the documents incorporated by reference therein.

 

“Prospectus Supplements” means the various prospectus supplements to the
Prospectus complying with Rule 424(b) of the Securities Act that have been filed
with the Commission since the filing of the Company’s most recent Form 10-Q,
including but not limited to the Prospectus Supplement, and including the
documents incorporated by reference in them.

 

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.6 of
this Agreement.

 

“Registration Statement” means the effective registration statement on Form S-3
(Commission File No. 333-183327) filed by the Company with the Commission
pursuant to the Securities Act for the registration of the Securities, as such
Registration Statement may be amended and supplemented from time to time
(including pursuant to Rule 462(b) of the Securities Act), including all
documents filed as part thereof or incorporated by reference therein, and
including all information deemed to be a part thereof at the time of
effectiveness pursuant to Rule 430B of the Securities Act.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e) of this Agreement.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h) of
this Agreement.

 

“Securities” means the Ordinary Shares, Warrants and the Warrant Shares and the
ADSs for which the Ordinary Shares and the Warrant Shares may be exchanged.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subscription Amount” means the aggregate amount to be paid in immediately
available funds for the Ordinary Shares purchased hereunder as set forth on the
Purchaser Signature Pages of this Agreement next to the heading “Subscription
Amount.” The Subscription Amount is defined in Australian dollars but may be
paid in United States dollars (which will be converted to Australian dollars per
Section 2.2 of this Agreement).

 

“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a) of
this Agreement.

 



3

 

 

“Transaction Documents” means this Agreement, including the terms and conditions
of Warrants, and any other documents or agreements executed and delivered to
Purchaser in connection with the transactions contemplated hereunder.

 

“Unit” means one Ordinary Share and forty hundredths (.40) of a Warrant.

 

“Unit Purchase Price” equals A$0.025.

 

“Warrant Exercise Price” equals A$0.038, subject to the terms and conditions of
the Warrants attached hereto as Exhibit B.

 

“Warrants” means the transferable options to purchase Ordinary Shares issued to
Purchaser at the Closing in accordance with Section 2.1 of this Agreement, which
Warrants shall have the terms and conditions as set forth in Exhibit B attached
hereto.

 

“Warrant Shares” means the Ordinary Shares issuable upon exercise of the
Warrants.

 

ARTICLE II
PURCHASE AND SALE

 

2.1 Purchase of Securities. At the Closing, upon the terms set forth herein, the
Company shall sell, and Purchaser shall purchase the number of Units set forth
on the Purchaser Signature Pages hereof at the Unit Purchase Price by payment of
the Subscription Amount (this “Offering”). Purchaser shall deliver to the Person
designated as the account agent (the “Account Agent”) by the account agreement
of even date herewith (the “Account Agreement”) via wire transfer immediately
available funds equal to the Subscription Amount and the Company shall issue to
Purchaser its Ordinary Shares and Warrants and the other items set forth in
Section 2.3 of this Agreement deliverable at the Closing on the Closing Date.
The Ordinary Shares and Warrants will be issued in uncertificated form and will
be registered in the name of Purchaser with the Company’s share registry,
Security Transfer Registrars, 770 Canning Highway, Applecross, Western Australia
6153, telephone +618 9315 2333. The Closing shall occur at 4:30 p.m., Denver
time, at the offices of Davis Graham & Stubbs LLP, 1550 17th St, Denver CO,
80202, or such other time and location as the parties shall mutually agree.

 

2.2 Exchange of Ordinary Shares for ADSs; Escrow. Purchaser shall indicate on
Exhibit A to this Agreement whether Purchaser wishes to receive the Ordinary
Shares included in the Units or exchange those Ordinary Shares, which are traded
on the ASX, for ADSs, which are traded on the NYSE MKT. Ordinary Shares
purchased in this Offering by Purchasers who have so requested ADSs shall be
delivered on the Closing Date to the depositary for the ADSs, The Bank of New
York Mellon (the “Depositary”), to be exchanged for ADSs, and Purchaser will
execute all documents required by the Depositary to effect such exchange. The
Depositary is expected to deliver ADSs to Purchaser through the Depositary Trust
Corporation no later than three business days after the Closing Date. Upon
receipt of ADSs by Purchaser (or delivery of the Ordinary Shares if Purchaser
elects to retain the Ordinary Shares), the Account Agent shall release
Purchaser’s funds to the Company. If payment is made in U.S. dollars instead of
Australian dollars, the currency conversion of U.S. dollars to Australian
dollars shall be determined by the exchange rate set by the Reserve Bank of
Australia (http://www.rba.gov.au/statistics/frequency/exchange-rates.html) at
4:00 pm EST Australian time on the Closing Date. The Company will pay the ADS
exchange fees charged by the Depositary for the exchange of Purchaser’s Ordinary
Shares at the time of this Offering. No fractional shares will be issued upon
exchange of Ordinary Shares for ADSs. The Warrants are exercisable only for
Ordinary Shares, but the Warrant Shares received upon exercise of the Warrants
will be Ordinary Shares that may be exchanged for ADSs any time after exercise
by delivery of the Warrant Shares received upon such exercise to the Depositary
along with payment by the holder of any ADS exchange fees charged by the
Depositary at that time.

 



4

 

 

2.3 Deliveries; Closing Conditions.

 

(a) At Closing, the Company shall deliver or cause to be delivered to Purchaser
the following:

 

(i) evidence of the issuance of a number of Ordinary Shares equal to Purchaser’s
Subscription Amount, registered in the name of Purchaser (the “Purchase
Shares”);

 

(ii) evidence of the issuance of a Warrant registered in the name of Purchaser
to purchase up to forty percent (40%) of the number of Ordinary Shares purchased
by Purchaser at Closing, at the Warrant Exercise Price of A$0.038;

 

(iii) the Prospectus and Prospectus Supplement (which may be delivered in
accordance with Rule 172 under the Securities Act);

 

(iv) if the Purchaser has elected to receive ADSs, evidence of (A) remittance of
Purchaser’s Ordinary Shares to the Depositary and (B) instructions to the
Depositary to issue ADSs to Purchaser in an amount equal to one twentieth of the
number of Ordinary Shares purchased by Purchaser; and

 

(v) an executed Account Agreement authorizing the Account Agent to release the
Subscription Amount to the Company when evidence of the issuance of the Ordinary
Shares is delivered to Purchaser or, if Purchaser has elected to receive ADSs,
evidence of the issuance of the ADSs to Purchaser.

 

(b) At Closing, Purchaser shall deliver or cause to be delivered to the Account
Agent:

 

(i) the Subscription Amount, payable in United States dollars or Australian
dollars, by wire transfer to the account specified in the Account Agreement; and

 

(ii) an executed Account Agreement authorizing the Account Agent to to release
the Subscription Amount to the Company when evidence of the issuance of the
Ordinary Shares is delivered to Purchaser or, if Purchaser has elected to
receive ADSs, evidence of the issuance of the ADSs to Purchaser.

 



5

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. Except as set forth in the
SEC Reports, which shall qualify any representation or warranty otherwise made
herein to the extent of such disclosure, the Company hereby makes the following
representations and warranties set forth below to Purchaser as of the date
hereof:

 

(a) Subsidiaries. All of the direct and indirect subsidiaries (each, a
“Subsidiary”) of the Company are set forth on the Company’s most recently filed
Annual Report on Form 10-K.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing (where such concept is recognized) under the laws of the jurisdiction
of its incorporation or organization (as applicable), with the requisite power
and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective constitution,
certificate or articles of incorporation, bylaws or other organizational or
charter documents. Each of the Company and the Subsidiaries is duly qualified to
conduct business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in a Material Adverse Effect and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification except where the revocation, limitation or curtailment could not
have or reasonably be expected to result in a Material Adverse Effect.

 

(c) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of each of the Transaction
Documents to which it is a party by the Company and the consummation by it of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Company and no further corporate consent or
action is required to be obtained by the Company, its board of directors or its
shareholders in connection therewith other than the Required Approvals. Each
Transaction Document has been (or upon delivery will have been) duly executed by
the Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally; (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies; (iii) insofar as indemnification and contribution provisions may be
limited by applicable law and (iv) as limited through the exercise of
supervisory or enforcement powers of applicable government authorities.

 



6

 

 

(d) No Conflicts. Assuming receipt of the Required Approvals, the execution,
delivery and performance of the Transaction Documents by the Company, the
issuance and sale of the Securities and the consummation by the Company of the
other transactions contemplated hereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s constitution,
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, except as would not have or reasonably be
expected to result in a Material Adverse Effect, or (iii) conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected, except as would not have or reasonably be
expected to result in a Material Adverse Effect.

 

(e) Filings, Consents and Approvals. The Company will make all reasonable
efforts to obtain all necessary consents, waivers, authorizations and orders,
and will give all notices to, and make all filings with, federal, state, local
and other governmental authorities or other Persons, including, without
limitation, the ASX and the NYSE MKT, in connection with the execution, delivery
and performance by the Company of the Transaction Documents, including but not
limited to the listing application with respect to the listing of the Ordinary
Shares and ADSs required pursuant to Section 4.8 (collectively, the “Required
Approvals”).

 

(f) Issuance of the Securities. The Ordinary Shares, the ADSs and the Warrants
are duly authorized and, when issued and paid for in accordance with the
applicable Transaction Documents, will be duly and validly issued, fully paid
and nonassessable, free and clear of all Liens imposed by the Company. The
Warrant Shares and the ADSs for which the Warrant Shares may be exchanged are
duly authorized and, when issued in accordance with the terms of the Warrants,
will be validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company. The Ordinary Shares, ADSs, Warrant Shares and the
ADSs for which the Warrant Shares may be exchanged are being issued pursuant to
the Registration Statement and their issuance has been registered by the Company
pursuant to the Securities Act.

 

(g) Capitalization. All of the equity securities that have been issued by the
Company since its most recently filed Form 10-Q have been disclosed in the SEC
Reports, other than issuances pursuant to the exercise of employee stock options
pursuant to the Company’s stock option plans, or pursuant to the conversion or
exercise of Ordinary Share Equivalents outstanding as of the date of the most
recently filed periodic report pursuant to the Exchange Act.

 



7

 

 

(h) SEC Reports; Financial Statements. The Company has complied in all material
respects with requirements to file all reports, schedules, forms, statements and
other documents required to be filed by it pursuant to the Securities Act and
the Exchange Act, including, without limitation, pursuant to Section 13(a) or
15(d) of the Exchange Act, for the two years preceding the date hereof (or such
shorter period as the Company was required by law or regulation to file such
material) (the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, together with the Prospectus and the
Prospectus Supplements, being collectively referred to herein as the “SEC
Reports”) on a timely basis or has received a valid extension of such time of
filing and has filed any such SEC Reports prior to the expiration of any such
extension.

 

(i) Material Changes; Undisclosed Events, Liabilities or Developments. Except as
disclosed in the SEC Reports or in Company press releases, since the date of the
latest financial statements included within the SEC Reports, (i) there has been
no event, occurrence or development that has had or that could reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses and (B) liabilities not required to be reflected in the
Company’s financial statements pursuant to GAAP or required to be disclosed in
filings made with the Commission, (iii) the Company has not altered its method
of accounting, and (iv) the Company has not issued any equity securities to any
officer, director or Affiliate except pursuant to existing Company equity
incentive and incentive compensation plans.

 

(j) Litigation. Except as disclosed in the SEC Reports, there is no Proceeding
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) is reasonably expected by the Company to
result in a Material Adverse Effect. Except as disclosed in the SEC Reports,
neither the Company nor any Subsidiary, nor any director or officer thereof, is
or has been the subject of any Proceeding involving a claim of violation of or
liability under federal or state securities laws.

 

(k) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company
which would reasonably be expected to result in a Material Adverse Effect.

 

(l) Regulatory Permits. Except as disclosed in the SEC Reports, (i) the Company
and the Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate federal, state, local or foreign regulatory authorities
necessary to conduct their respective businesses as described in the SEC
Reports, except where the failure to possess such permits would not have or
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and (ii) neither the Company nor any Subsidiary has received any
notice of Proceedings relating to the revocation or modification of any Material
Permit that would reasonably be expected to result in a Material Adverse Effect.

 

(m) Title to Assets. The Company and the Subsidiaries have good and marketable
title to their oil and gas properties as disclosed in the SEC Reports except to
the extent that any defect in or limitations on such title would not reasonably
be expected to result in a Material Adverse Effect.

 



8

 

 

(n) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged.

 

(o) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to this
Offering except as follows:

 

Carter Terry & Company, a broker-dealer registered with the Commission and the
Financial Industry Regulatory Authority, Inc. (“FINRA”), will receive a success
fee equal to six percent (6%) of the equity capital raised from investors in
this Offering who were first introduced to the Company by Carter Terry. In
addition, while Patersons Securities Limited of Melbourne, Victoria, Australia
(“Patersons”), will not receive any sales commission or other compensation on
the sale of Units to U.S. persons in this Offering, if Patersons sells Ordinary
Shares and Warrants to non-U.S. persons in the concurrent offering being
conducted by Patersons outside the U.S. (the “Overseas Offering”) for an
aggregate purchase price greater than the amount sold to U.S. persons in this
Offering and otherwise, then Patersons’ management fee for the Overseas Offering
will be increased by an amount equal to one percent (1%) of the amount sold in
this Offering.

 

(p) Investment Company. The Company is not, and immediately after receipt of
payment for the Securities will not be, an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

(q) Listing and Maintenance Requirements. The ADSs are registered pursuant to
Section 12(b) of the Exchange Act and are listed for trading on the NYSE MKT.
The Company has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the ADSs pursuant to the
Exchange Act or their listing on the NYSE MKT. The Company has not received any
notification or information suggesting that the Commission is contemplating
termination of its registration or that the NYSE MKT is contemplating the
termination of its listing.

 

(r) Disclosure. Except with respect to the material terms and conditions of the
Transaction Documents, the Company confirms that it has not provided Purchaser
with information that constitutes or might constitute, as of the Closing Date,
material, non-public information which is not otherwise disclosed in the
Prospectus Supplements. The Company understands and confirms that Purchaser will
rely on the foregoing representation in effecting transactions in the
Securities.

 

(s) Acknowledgment Regarding Purchaser. The Company acknowledges and agrees that
Purchaser is acting solely in the capacity of an arm’s length purchaser with
respect to the Transaction Documents and the transactions contemplated thereby.
The Company further acknowledges that Purchaser is not acting as a financial
advisor to, or fiduciary of, the Company (or in any similar capacity) with
respect to the Transaction Documents and the transactions contemplated thereby
and that any advice given by Purchaser or any of its representatives or agents
in connection with the Transaction Documents and the transactions contemplated
thereby is merely incidental to Purchaser’s purchase of the Securities.

 



9

 

 

(t) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1) of the Securities Act.

 

3.2 Representations and Warranties of the Purchaser. Purchaser hereby represents
and warrants as of the execution and delivery of this Agreement on the date
first above written in this Agreement to the Company as follows:

 

(a) Prospectus, Prospectus Supplement and SEC Reports. Purchaser (i) has
received the Company’s Prospectus and Prospectus Supplement, (ii) confirms that
Purchaser had full access to the Prospectus, the Prospectus Supplement and the
information incorporated by reference therein and (iii) confirms that Purchaser
was fully able to download, print, read and review such documents as well as all
of the other SEC Reports.

 

(b) Organization; Authority. Purchaser has full right or corporate or
partnership power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution, delivery and performance by
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or similar action on the part of
Purchaser. Each Transaction Document to which Purchaser, whether an individual
or an entity, is a party has been duly executed by Purchaser, and when delivered
by Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except (i) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

(c) No Intent to Take Over. Purchaser has no present actual intent to seek to
effect, or to assist others in effecting, a hostile acquisition of the Company.

 

(d) Purchaser Status.

 

(i) Purchaser is it is an “accredited investor” as defined in Rule 501 of
Regulation D promulgated by the Commission under the Securities Act;

 

(ii) Purchaser is a “U.S. person”, as that term is defined in Rule 902(k) of
Regulation S promulgated by the Commission under the Securities Act.

 

(iii) Purchaser represents that, except as set forth on the signature page, (i)
Purchaser has had no position, office or other material relationship within the
past three years with the Company or persons known by Purchaser to be affiliates
of the Company, (ii) Purchaser is not a FINRA member or an Associated Person (as
such term is defined under FINRA Membership and Registration Rules) as of the
date hereof, and (iii) neither Purchaser nor any group of investors (as
identified in a public filing made with the Commission) of which Purchaser is a
member, acquired, or obtained the right to acquire, 20% or more of the Common
Stock (or securities convertible or exercisable for ordinary shares) or the
voting power of the Company on a post-transaction basis.

 



10

 

 

(e) Experience of Purchaser. Purchaser, either alone or together with
Purchaser’s representatives, has such knowledge, sophistication and experience
in business and financial matters so as to be capable of evaluating the merits
and risks of the prospective investment in the Securities. Purchaser has had
access to such information as Purchaser deemed necessary in order to conduct any
due diligence Purchaser desired to do in connection with the purchase and sale
of the Securities. Purchaser is able to bear the economic risk of an investment
in the Securities and is able to afford a complete loss of such investment.
Purchaser understands that nothing in the Agreement or any other materials
presented to Purchaser in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. Purchaser acknowledges
that Purchaser must rely on legal, tax and investment advisors of Purchaser’s
own choosing in connection with its purchase of the Securities.

 

(f) No Government Review. Purchaser understands that no U.S., Australian or
other government or governmental agency has passed upon or made any
recommendation or endorsement of the Securities purchased hereunder.

 

(g) Beneficial Ownership. The parties agree that it is their mutual intent that,
immediately following Purchaser’s purchase of Securities hereunder, Purchaser,
together with its Affiliates, will not beneficially own more than 4.99% of the
Company’s Ordinary Shares. For purposes hereof, beneficial ownership and all
determinations and calculations (including, without limitation, with respect to
calculations of percentage ownership) shall be determined in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(h) Non-U.S. Purchasers. If Purchaser is, at the time of the purchase of the
Securities or at any time thereafter, outside the United States, Purchaser will
comply with all applicable laws and regulations in each foreign jurisdiction in
which Purchaser purchases, offers, sells or delivers Securities or has in
Purchaser’s possession or distributes any offering material relating to the
Securities, in all cases at Purchaser’s own expense.

 

(i) Non-Disclosure and No Misuse. Purchaser represents that neither Purchaser
nor any person acting on behalf of, or pursuant to any understanding with or
based upon any information received from, Purchaser has, directly or indirectly,
as of the date of this Subscription Agreement, engaged in any transactions in
any of the Securities or violated its obligations of confidentiality with
respect to the Offering since the time that the Investor was first contacted by
any person with respect to this Offering. Purchaser further covenants that
neither Purchaser nor any person acting on behalf of, or pursuant to any
understanding with or based upon any information received from, Purchaser will
engage in any such transactions or violate such confidentiality obligations
prior to the public disclosure of this Offering by the Company.

 



11

 

 

ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Warrant Shares. When any Warrant is exercised, the Company will use its best
efforts to have an effective registration statement to cover the issuance of the
Warrant Shares if and to the extent that such a registration statement is needed
to cause the Warrant Shares issued pursuant to any such exercise, including the
ADSs for which such Warrant Shares may be exchanged, to be “free trading” shares
with no restrictions on resale and no restrictive legends on certificates, if
any.

 

4.2 SEC Reporting. Until (i) Purchaser does not own Securities or (ii) the
Warrants have expired, whichever first occurs, the Company covenants (a) to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company
pursuant to the Exchange Act and (b) not to terminate its status as an issuer
required to file reports pursuant to the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would no longer require or otherwise
permit such termination, other than in connection with a merger, consolidation
or other acquisition in which the Company is not the surviving entity and in
which provision is made by the surviving entity for preserving substantially
identical rights of Warrant holders.

 

4.3 Further Approvals. The Company agrees that, if and to the extent that any
further approvals or filings are required to complete this Offering or issue any
of the Securities, it will take all steps necessary to make such filings or
obtain such approvals immediately upon notice thereof.

 

4.4 Securities Laws Disclosure; Publicity. The Company shall (a) issue a press
release disclosing the material terms of the transactions contemplated hereby
immediately following the Closing Date (the “Press Release”), and (b) file a
Current Report on Form 8-K disclosing the material terms of the transactions
contemplated hereby by the first business day following the Closing Date, which
filing will include the Press Release. From and after the issuance of the Press
Release and the filing of the Form 8-K, the Company acknowledges that Purchaser
shall not be in possession of any material, non-public information received from
the Company, any of its Subsidiaries or any of their respective officers,
directors or employees that is not disclosed in the Press Release.

 

4.5 Use of Proceeds. The primary purposes of this Offering are to provide
additional funding for the Company to drill wells on the North Stockyard project
and for working capital.

 



12

 

 

4.6 Indemnification of Purchaser. Subject to the provisions of this Section 4.6,
the Company will indemnify and hold Purchaser and its directors, officers,
shareholders, members, partners, employees and agents (and any other Persons
with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls Purchaser (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling Persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to any action instituted against Purchaser, or any of them
or their respective Affiliates, by any shareholder of the Company who is not an
Affiliate of Purchaser or any governmental or regulatory agency, with respect to
any of the transactions contemplated by the Transaction Documents (unless such
action is based upon a material breach of Purchaser’s representations,
warranties or covenants of the Transaction Documents or any agreements or
understandings Purchaser may have with any such shareholder or any material
violations by Purchaser of state or federal securities laws or any conduct by
Purchaser which constitutes fraud, gross negligence, willful misconduct or
malfeasance). If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party. Any Purchaser Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Purchaser Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Purchaser Party, in which case
the Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel. The Company will not be liable to any Purchaser
Party under this Agreement (i) for any settlement by a Purchaser Party effected
without the Company’s prior written consent, which shall not be unreasonably
withheld or delayed or (ii) to the extent, but only to the extent, that a loss,
claim, damage or liability is attributable to any Purchaser Party’s breach of
any of the representations, warranties, covenants or agreements made by such
Purchaser Party in this Agreement or in the other Transaction Documents.

 

4.7 Reservation and Registration of Ordinary Shares. As of the date hereof, the
Company has reserved and the Company shall continue to reserve and keep
available at all times, free of preemptive rights, a sufficient number of
Ordinary Shares for the purpose of enabling the Company to issue all of the
Warrant Shares and the ADSs for which the Warrant Shares may be exchanged.

 

4.8 Listing of Shares. The Company hereby agrees to use commercially reasonable
efforts to maintain the listing of the Ordinary Shares and ADSs on the ASX and
NYSE MKT, respectively, and the Company shall file the applications to list all
of ADSs and the ADSs for which the Warrant Shares may be exchanged on the NYSE
MKT, no later than the date of their issuance. The Company further agrees that,
if the Company applies to have the Ordinary Shares or ADSs traded on any other
stock exchange, it will include in such application all of the Warrant Shares
and any related ADSs and it will take such other action as is necessary to cause
all of the Warrant Shares and any related ADSs to be listed on such other stock
exchange as promptly as possible.

 



13

 

 

4.9 Certain Transactions and Confidentiality After the Date Hereof.
Notwithstanding anything contained in this Agreement to the contrary, the
Company expressly acknowledges and agrees that Purchaser does not make any
representation, warranty or covenant hereby that it will not engage in effecting
transactions in the Securities or any other securities of the Company after the
time that the transactions contemplated by this Agreement are publicly announced
by the Press Release and the Form 8-K.

 

4.10 Future Sales of Securities. Purchaser will have no right of first refusal,
right of participation or other rights with respect to any future offers or
sales of Ordinary Shares, ADSs or other securities by the Company. Purchaser
further acknowledges that, following the Offering, the Company may offer or sell
other securities, including but not limited to the issuance or grant of (a)
Ordinary Shares or ADSs upon the exercise of currently outstanding warrants or
options, (b) options or other securities under the Company’s current or future
incentive compensation plans, (c) bonds, debentures, long term promissory notes
or other debt securities and (d) options, warrants or other equity derivative
securities to lenders providing debt financing to the Company.

 

4.11 Terms and Conditions of Warrants. The terms and conditions of the Warrants
are set forth in Exhibit B. For the avoidance of doubt, the terms and conditions
of the Warrants are identical to the warrants issued in the rights offering to
shareholders pursuant to the prospectus supplement dated April 3, 2013 and filed
with the SEC on April 4, 2013.
http://www.sec.gov/Archives/edgar/data/1404079/000114420413020093/v340480_424b5.htm

 

ARTICLE V
MISCELLANEOUS

 

5.1 Fees and Expenses. Each party shall pay the fees and expenses of its own
advisors, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. Except as otherwise provided in this Agreement,
Purchaser is solely responsible for payment of any transfer agent fees,
Depositary fees, stamp taxes and other taxes and duties levied for the issuance,
delivery or transfer of any Securities to Purchaser.

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such subject matter, which the
parties acknowledge have been merged into such documents, exhibits and
schedules.

 

5.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile or email at the facsimile
number or the email address, respectively, set forth on the signature pages
attached hereto prior to 5:30 p.m. (Colorado time) on a business day, (b) the
next business day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a business day or later
than 5:30 p.m. (Colorado time) on any business day, (c) the second business day
following the date of mailing, if sent by nationally recognized overnight
courier service, or (d) upon actual receipt by the party to whom such notice is
required to be given. The address for such notices and communications shall be
as set forth on the signature pages attached hereto.

 



14

 

 

5.4 Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Company and the holders of at least a majority of the Ordinary Shares purchased
pursuant to this Agreement or, in the case of a waiver, by the party against
whom enforcement of any such waived provision is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of Purchaser (other than by merger). Purchaser
may assign any or all of its rights under this Agreement to any Person to whom
Purchaser assigns or transfers any Securities; provided Purchaser provides prior
written notice to the Company and such transferee agrees in writing to be bound,
with respect to the transferred Securities, by the provisions of the Transaction
Documents that apply to “Purchaser.”

 

5.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7 of this Agreement.

 

5.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Colorado, without regard to the principles of conflicts of law thereof,
provided, however, that the validity, enforcement and interpretation of the
Warrants and the Ordinary Shares and their issue shall be governed by Australian
law. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective Affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state or federal
courts sitting in the City and County of Denver, Colorado. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts in Denver, Colorado, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents). In any action or proceeding to enforce any provisions of the
Transaction Documents, the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys’ fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 



15

 

 

5.9 Execution. This Agreement may be executed in counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to each
other party. If any signature is delivered by facsimile transmission or by
e-mail delivery of a “.pdf” format data file, such signature shall create a
valid and binding obligation with the same force and effect as if such facsimile
or “.pdf” signature page were an original thereof.

 

5.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect.

 

5.11 Remedies. In addition to all rights provided herein or granted by law,
including recovery of damages, Purchaser and the Company will be entitled to
specific performance pursuant to the Transaction Documents. The parties agree
that monetary damages may not be adequate compensation for any loss incurred by
reason of any breach of obligations contained in the Transaction Documents and
hereby agree to waive and not to assert in any action for specific performance
of any such obligation the defense that a remedy at law would be adequate.

 

5.12 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

 



16

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

          SAMSON OIL & GAS LIMITED        Address for Notice:                

 

      

Samson Oil & Gas Limited

1331 17th Street, Suite 710

Denver, CO 80202

Attn: Chief Executive Officer

Terence M. Barr, CEO                     

With a copy to (which shall not

constitute notice):

              

Davis Graham & Stubbs LLP

1550 17th Street # 500

Denver, CO 80202

Attn: S. Lee Terry, Jr.

 

 

 

 

 

 

 

 

 

 

 

 

[Company Signature Page – Subscription Agreement]

 

 

 

  

IN WITNESS WHEREOF, the undersigned has caused this Subscription Agreement to be
duly executed by its respective authorized signatory as of the date first
indicated above.

 

 

          Name of Purchaser:  

 

   

 

Signature of Authorized Signatory of Purchaser:  

 

   

 

Name of Authorized Signatory:  

 

   

 

Title of Authorized Signatory:  

 

   

 

Email Address of Purchaser:  

 

   

 

Fax Number of Purchaser:  

 

   

 

Address of Purchaser for Notice:

 

 

 

 

 

              Telephone:  

 

        Facsimile:  

 

        Attention:  

 

       

 

  With a copy to (which shall not constitute notice):  

 

 

 

 

              Telephone:  

 

        Facsimile:  

 

        Attention:  

 

       

 

  Purchaser Address for Delivery of Securities (if different from Notice):

 

 

 

 

 

 

[Purchaser Signature Pages – Subscription Agreement]

 



 

 

 

              Telephone:  

 

        Facsimile:  

 

        Attention:  

 

       

 

 

 

SS/EIN Number:  ____________________  _             PURCHASE:                  
   

 

Number of Units Purchased:        

 

consisting of                             Ordinary Shares:     ( ADSs)

 

and               Warrants:               for the              

 

Subscription Amount: AUS$   (US$ )       (per Section 2.2)

 

 

 

 

 

 

[Purchaser Signature Pages – Subscription Agreement]

 



 

 

 

EXHIBIT A

 

ELECTION OF ORDINARY SHARES OR ADSs

 

 

 

Only one of the two boxes “Ordinary Shares” or “ADSs” should be checked, as this
Election will determine whether the Company delivers the Ordinary Shares to the
Purchaser or to the Depositary with directions to exchange for ADSs. If the
Purchaser wishes to receive some Securities as Ordinary Shares and some as ADSs,
then the number of Ordinary Shares and ADSs should be filled in below.

 

 

 

Name of Purchaser Ordinary Shares ADSs      

 

 

 

 

Note: Warrants are denominated in Ordinary Shares only and, upon exercise,
holders of Warrants will receive only Ordinary Shares. Purchaser may then elect
to retain the Ordinary Shares or to exchange them for ADSs at Purchaser’s
expense.

 



 

 

 

EXHIBIT B

 

TERMS AND CONDITIONS OF WARRANTS

 

 

 

1. Each Warrant entitles the holder to subscribe for and be allotted one
ordinary share in the capital of the Company. The exercise price is Australian
3.8 cents per Warrant (the “Exercise Price”).

  

2. The Warrants are exercisable at any time prior to 5.00 pm (Perth time) on 31
March 2017 (the “Expiry Date”), by notice in writing to the Directors
accompanied by payment of the Exercise Price.

 

3. The Warrants are transferable and an application will be made to the ASX for
Official Quotation of the Warrants.

 

4. Shares will be allotted and issued pursuant to the exercise of Warrants not
more than 10 business days after receipt of a properly executed notice of
exercise and payment of the requisite application moneys.

 

5. Shares issued upon exercise of the Warrants will rank pari passu in all
respects with Company’s fully paid ordinary shares. The Company will apply for
Official Quotation by ASX of all shares issued upon the exercise of Warrants
within 3 Business Days after the date of allotment of those shares.

 

6. There are no participating rights or entitlements inherent in the Warrants
and holders will not be entitled to participate in new issues of capital offered
or made to the Shareholders during the currency of the Warrants. However, the
Company will send a notice to each optionholder at least 10 business days before
the record date for any proposed issue of capital. This will give optionholders
the opportunity to exercises their Warrants prior to the date for determining
entitlements to participate in any such issue.

 

7. There are no rights to a change in the exercise price, or in the number of
shares over which the Warrants can be exercised, in the event of a bonus issue
by the Company prior to the exercise of any Warrants.

 

8. In the event of any reorganisation of the issued capital of the Company on or
prior to the Expiry Date, the rights of an option holder will be changed to the
extent necessary to comply with the applicable ASX Listing Rules at the time of
the reorganisation.     9.

The Company will, at least 20 Business Days before the Expiry Date, send notices
to the optionholders stating the name of the optionholder, the number of
Warrants held, the exercise price, and the consequences of non-payment.

 

 

 

